DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 1/19/22, which has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US PGPUB # 2016/0335187 A1) in view of Joo (US PGPUB # 2008/0291756 A1) and Biswas (US 20140244920 A1).

With respect to claim 16, the Greenspan reference teaches a computing system, comprising: 
a) a semiconductor chip package and/or CPU module (see fig. 7b; where there is a SOC; and paragraph 53) comprising: 
i) a SOC, the SOC comprising a memory controller (see fig. 13; where there is a SOC; and paragraph 92, where Processors 1370 and 1380 are shown including integrated memory controller units 1372 and 1382) 
ii) an interface to an external memory (see fig. 13; and paragraph 92)
iii) a memory side cache coupled between the memory controller and the interface to the external memory, the memory side cache to cache more frequently used items of the external memory; (fig. 12, and paragraph 79, where processor 1200 that includes logic circuits that may be used with memory-side cache to create page locality across interleaved cache controllers that allocate entries to fast-access cache memory according to one embodiment; and paragraph 102, where there is a SDRAM controller 1640 to interface with external memory (e.g. DRAM 1660)) and, 
b) a networking interface. (paragraph 29, where functional hardware units may include a network controller)
However, the Greenspan reference does not explicitly teach the memory side cache comprises eDRAM; (emphasis added) and iv) and an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache.  
The Joo reference teaches it is conventional to have wherein the memory side cache comprises eDRAM. (paragraph 6, where there is a DRAM embedded in the SOC is referred to as an embedded DRAM (EDRAM))
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the Greenspan reference to have wherein the memory side cache comprises eDRAM, as taught by the Joo reference.
The suggestion/motivation for doing so would have been to have the advantages of short access time, low cost and low power consumption. (Joo, paragraph 6)
However, the combination of the Greenspan and Joo references does not teach an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache.  
The Biswas reference teaches it is conventional to have an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache.  (see fig. 1 and 8; and paragraph 43, where memory controller switch 46 may route traffic between memory controller caches 42 and 44 and memory channel units 48 and 50. Memory controller switch 46 may include a variety of logical units, including one or more out-of-order queues (not shown) for temporarily storing received read requests. There may be one memory channel unit 48 and 50 for each memory channel included in a given embodiment, and other embodiments may include one channel or more than two channels)
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Greenspan and Joo references to have an out-of-order interface between the memory controller and the memory side cache, the out-of-order interface to issue memory access requests from the memory controller to the memory side cache, as taught by the Biswas reference.
The suggestion/motivation for doing so would have been to allow escalating of a real time agent's request that has an address conflict with a best effort agent's request. (Biswas, abstract)
Therefore it would have been obvious to combine the Greenspan, Joo, and Biswas references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 17, the combination of Greenspan, Joo, and Biswas references teaches the computing system of claim 16 wherein the memory side cache is implemented on a separate semiconductor chip than the SOC. (Greenspan, see fig. 11b, where the memory unit is separate from the core) 

With respect to claim 18, the combination of Greenspan, Joo, and Biswas references teaches the computing system of claim 17 wherein the interface to the external memory is integrated on the same semiconductor chip as the memory side cache. (Greenspan, see fig. 13; and paragraph 92)

With respect to claim 19, the combination of Greenspan, Joo, and Biswas references teaches the computing system of claim 17 wherein the interface to the external memory is integrated on a different semiconductor chip than the memory side cache and the SOC. (Greenspan, see fig. 13; and paragraph 92)

With respect to claim 20, the combination of Greenspan, Joo, and Biswas references teaches the computing system of claim 17 wherein the semiconductor chip package comprises mapping logic circuitry to map a page in the memory side cache to one or more page groups in the external memory. (Greenspan, paragraph 33, where each cache Way may include a metadata block that includes an address reference to actual data fetched from a main memory (e.g., a tag), and a data block (e.g., a cache line that contains data fetched from the main memory); and paragraph 36, where Way data storage 134 may store a number of data arrays 138, an example of which is illustrated in FIG. 2, in which data belonging to a series of Ways of the same number belonging to several Sets are grouped into respective Pages 200-231)

Claims 1-5 are an apparatus implementation of computer systems claims 16-20, and rejected under the same rationale as above.   

Claims 11-15 are another apparatus implementation of computer system claims 16-20, and rejected under the same rationale as above.   


Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US PGPUB # 2016/0335187 A1) in view of Poremba (US PGPUB # 2014/0181387 A1).

With respect to claim 6, the Greenspan reference teaches an apparatus, comprising: 
mapping logic circuitry to map a page in a memory side cache to a page group in a system memory; (Greenspan, paragraph 33, where each cache way may include a metadata block that includes an address reference to actual data fetched from a main memory (e.g., a tag), and a data block (e.g., a cache line that contains data fetched from the main memory); and paragraph 36, where Way data storage 134 may store a number of data arrays 138, an example of which is illustrated in FIG. 2, in which data belonging to a series of Ways of the same number belonging to several Sets are grouped into respective Pages 200-231) 
wherein the mapping logic circuitry is further to map a second page in the memory side cache to a second page group in the system memory wherein: the page and second page do not compete for same space in the memory side cache; and, the page group and second page group have different respective maximum allowable numbers of pages.  
	The Poremba reference teaches it is conventional to have wherein the mapping logic circuitry is further to map a second page in the memory side cache to a second page group in the system memory wherein: the page and second page do not compete for same space in the memory side cache; (abstract, where a method is provided for a hybrid cache system that dynamically changes modes of one or more cache rows of a cache between an un-split mode having a first tag field and a first data field to a split mode having a second tag field, a second data field being smaller than the first data field and a mapped page field to improve the cache access efficiency of a workflow being executed in a processor) and, the page group and second page group have different respective maximum allowable numbers of pages.  (paragraph 26, where changing modes of some or all of the rows is done dynamically allowing entire pages to be pinned in the cache 204 when beneficial for a workload, and then rapidly be returned into typical cacheline operation to achieve the full benefit of the overall cache size [i.e. the size of the split and un-split modes are dynamic, and the number of pages can change in the modes])
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify the Greenspan reference to have wherein the mapping logic circuitry is further to map a second page in the memory side cache to a second page group in the system memory wherein: the page and second page do not compete for same space in the memory side cache; and, the page group and second page group have different respective maximum allowable numbers of pages, as taught by the Poremba reference.
The suggestion/motivation for doing so would have been to improve the cache access efficiency of a workflow being executed by the processor. (Poremba, abstract)
Therefore it would have been obvious to combine the Greenspan and Poremba references for the benefits shown above to obtain the invention as specified in the claim.
With respect to claim 8, the combination of Greenspan and Poremba references teaches the apparatus of claim 7 wherein one of the page groups having a lesser respective maximum allowable number of pages than the other of the page groups is to provide greater quality of service than the other of the page groups. (Poremba, abstract, where a method is provided for a hybrid cache system that dynamically changes modes of one or more cache rows of a cache between an un-split mode having a first tag field and a first data field to a split mode having a second tag field, a second data field being smaller than the first data field and a mapped page field to improve the cache access efficiency of a workflow being executed in a processor)

With respect to claim 9, the combination of Greenspan and Poremba references teaches the apparatus of claim 8 wherein page size of any of the page groups is configurable. (Poremba, paragraph 4, where the number of bytes in a cacheline may be varied according to design choice, and may be of any size)

With respect to claim 10, the combination of Greenspan and Poremba references teaches the apparatus of claim 9 wherein configured page size is able to be 1MB or greater.  (Poremba, paragraph 4, where the number of bytes in a cacheline may be varied according to design choice, and may be of any size)




   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (pages 7-8 of the remarks) with respect to claims 1-5 and 11-20 have been considered and are persuasive.  Thus, the Examiner notes the inclusion of the Biswas reference in combination with the Greenspan and Joo references to teach the claimed invention as shown in the rejections above.  
The Examiner further notes the arguments pertaining to claims 6 and 8-10 have been considered but are not persuasive.  The Applicant argues that Poremba does not teach ‘competition for space in main memory or number of pagers per group’.  As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It appears that the Applicant is arguing to the limitations of “the page and second page do not compete for same space in the memory side cache; and, the page group and second page group have different respective maximum allowable numbers of pages”.  The Examiner further notes that the limitations require that ‘the page and second page do not compete for same space in the memory side cache’, and not in the ‘main memory’ as argued.  Further as noted above in the rejections, the Poremba reference teaches (abstract) a method is provided for a hybrid cache system that dynamically changes modes of one or more cache rows of a cache between an un-split mode having a first tag field and a first data field to a split mode having a second tag field, a second data field being smaller than the first data field and a mapped page field to improve the cache access efficiency of a workflow being executed in a processor; and also teaches (paragraph 26) where changing modes of some or all of the rows is done dynamically allowing entire pages to be pinned in the cache 204 when beneficial for a workload, and then rapidly be returned into typical cacheline operation to achieve the full benefit of the overall cache size [i.e. the size of the split and un-split modes are dynamic, and the number of pages can change in the modes].  Thus, based on the citations above, the Poremba references teaches a cache system that dynamically allocates a number of pages between two modes (un-split and split), where the pages can be assigned to one of the modes [i.e. groups]; and therefore do not ‘compete’ as each page is assigned to different groups in the cache and respectively in the main memory.  

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Dinkjian (US 20140223115 A1), which teaches responsive to selecting a particular queue from among at least two queues to place an incoming event into within a particular entry from among multiple entries ordered upon arrival of the particular queue each comprising a separate collision vector, a memory address for the incoming event is compared with each queued memory address for each queued event in the other entries in the at least one other queue. Responsive to the memory address for the incoming event matching at least one particular queued memory address for at least one particular queued event in the at least one other queue, at least one particular bit is set in a particular collision vector for the particular entry in at least one bit position from among the bits corresponding with at least one row entry position of the at least one particular queued memory address within the other entries.

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-6 and 8-20 have received a third action on the merits and are subject of a third action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137